Case 3:19-cv-00084-DP.]-FKB Document 1 Filed 01/31/19 Page 1 of 5

Pro Se l (Rev. 12116) Complaint for a Civil Ca.se

 

 

 

Mii`raic`; FE‘§`??F§£>M?FI` §
UNITED STATES DlSTRiCT COURT __ett_:=_m =
for the __'
JAN 3 1 2019 l
D‘S“"°t °f "'““'s;:".-'aermm.t
.B._"---. . __-'~'----:rr-v_.__..-“_. --.,,...._D.‘“;'§U“l,
Division
) isn -@\/' 5?“0€97» aaa
C>%-R/LLK((*/ _D &Wd/) ) (to beft`lled in by the lerlc’s O_Ft`ce)
` )
d Plaintz_'§“(s) )
(Wrt'te the full name of each plaintij“who is filing this complaint )
if the names ofalt' the plainti)j& cannot fit in the space above, .lury Trial: (check one) l:| YSS 0
please write "see attached ” in the space and attach an additional )
page with the fall list of names. ) )
_v_ )
\ ~ * " . ' - )
Mt§$l§f>l|)f)| W&l`ill/Léml/ Olf`i-lwn@,e )
(\ . - t
oe,mm£,§ C[ml<;l 5a rt éwfw )
l)fb (`zmep~l )
)
Defendant(s) )
(Write the full name of each defendant who is being sued ]fthe )

names of all the defendants cannot fit in the space above, please
write “see attached ” in the space and attach an additional page
with the full list ofnames.)

COMPLAINT FOR A ClVlL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

lt

/U

%m:<cti%§ gift 06

Ydd%éé@/@ 3
1 . /&
stan/6 3 X`
' €/czée

@l’l
3

MD&“ dlég“@(lt§?
l/ébcl?(in/Ll)€)/@ 9mm /, 50 /’I/\

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person's job or title (iflawwn). Attach additional pages if needed.

Pagelof§

Case 3:19-cv-00084-DP.]-FKB Document 1 Filed 01/31/19 Page 2 of 5

Pro Se l (Rev. 12/16) Complaint for a Civi| Case

Defendant No. l

Name 3
Job or Title (ifknown) Oléj\“/\&@) MSCL§){) SY\{-\O:"ZMM

Street Address ®YOW~LO woo ;L {OQH

City and County [£><[,/\ __(,6(] lSOI QH@ l MC §
State and Zip Code }/\_,{/\<9 [‘)Q §
Telephone Number

E-mail Address (z'fknown)

Defendant No. 2

Name Ui as 336 ip
10b OI` Tifle (ifknown) wu` t CY`Q‘ /_'/ gor©

Street Address / 9\? d@%lf$© HW

City and County %a/US 200 C,l~l §/Cl;©
State and Zip Code § / q
Telephone Number / g 7 7 Sg f 31 C/ 9 / (/

E-l‘[lail Address (iflmown)

Defendant No. 3
Name
Job or Title (iflcnown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (Wmown)

Defendant No. 4
Name
Job or Title (iflmawn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (tflmawn)

Page 2 of 5

Case 3:19-cv-00084-DP.]-FKB Document 1 Filed 01/31/19 Page 3 of 5

Pro Se l (Rev_ 12/16) Complaint for a Civil Case

 

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court1 cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply

ederal question ll Diversity of citizenship

F ill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. lime Ba§is for Jurisdiccion ls Diversny ar'cicizenship
, C\
1. The Piaintifr(s) @l<t\i/OCV :l> LOlUOJlUlA

a. lf the plaintiff is an indlvidual

The plaintiff, (name) ~LLW{}J/ WOQJ , is a citizen of the

Stateof(name) lill$$[$§ \]O IOI

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) 7 d ` vi 7 ,
and has its principal place of business in the State of (name)

(lf more than one plaintiff is named in the complaint attach an additional page providing the
same information for each additional plaintiff )

2. The Defendant(s) ll,lls§le$ippi Dee-P&V{mcn-L op allan/on gamth

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

(foreign nation)

Page 3 of 5

Case 3:19-cv-00084-DP.]-FKB Document 1 Filed 01/31/19 Page 4 of 5

Pro Se l (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation m SUM CQ,S
The defendant, (name) Ni)$$ l$§`i{)p l b@();:(,lm/‘£M OF, ,is incorporated under

the laws of the State of (name) MSS ¥ 35| P |~ , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (;oreign nacion) 7 ,

and has its principal place of business in (name)

(If more than one defendant is named in the complaint attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy b lb llO» 0 0

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

WM“ N~"é{ (\l’\‘l d %UMO@'FJC boone (e,`rnS~Lo~Lccl in \\Sl©l§" F/, '/w&é_l
`{@CUO`L $ld§ :l-l/\ \)ON)\O‘~YJ cQ(` O’lC>l"l ;L'_ W$.[,éd an
irwcmq;§; r@cc\o@ a Pcpet §~lali;§/l lam-l Iw@€

S\Par~éecl l/@C€cui j
Otlrr:ac/bé/ martin v\`q 3175” 00 7
ang 00 bV'l/l’ lr\&&l betz/1 V6C6lU/njj |Ll§@@

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time. lnclude
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. lnclude any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

unitive mone dama es.
p y s j/ wa§ <Shwl//h&:il op my @l\fl@l §CQFWr-é

&"‘Ol M`O@Ol ll l@”‘l£lf Cll‘l’% ap ft/Lon~llis
wendell relief olmulcll) he §/06’0,00
mach f am canal oman il mae
l/Z?/$¢€U/ Al/?J// Mv¢ \/QQM{M , Pag¢aofs

Case 3:19-cv-00084-DP.]-FKB Document 1 Filed 01/31/19 Page 5 of 5

Pro Se l (Rev. 12116) Complaint for a Civil Casc

 

Certification and Closing

Under F ederal Rule of Civil Procedure ll, by signing below, l certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 7 l/ 56/ 3 0 /q’

Si ature of Plaintiff p{f§
Pr::lted Name of Plaim;iff 7%/%:':?,, é£/:?Dj 230/id OL/gdég

B. For Attorneys

Date of signing:

 

Signature of Attomey
Printed Name of Attorney
Bar Number

Name of Law F irm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Pagc 5 of 5

